Exhibit 10.1

 

FORM OF

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of December 27, 2016 by and
among (i) Pacific Special Acquisition Corp., a British Virgin Islands business
company with limited liability (including, without limitation, any successor
entity thereto, “Purchaser”), (ii) Borqs International Holding Corp, an exempted
company incorporated under the laws of the Cayman Islands with limited liability
(the “Company”), and (iii) the undersigned shareholder (“Holder”) of the
Company. Any capitalized term used but not defined in this Agreement will have
the meaning ascribed to such term in the Merger Agreement (as defined below).

 

WHEREAS, on or about the date hereof, Purchaser, the Company, PAAC Merger
Subsidiary Limited, an exempted company incorporated under the laws of the
Cayman Islands with limited liability and a wholly-owned subsidiary of the
Purchaser (“Merger Sub”), Zhengqi International Holding Limited, a business
company incorporated in the British Virgin Islands with limited liability, in
its capacity under the Merger Agreement as the Purchaser Representative,
Zhengdong Zou, in the capacity as the Seller Representative thereunder, and for
limited purposes thereof, Zhengqi International Holding Limited, a business
company incorporated in the British Virgin Islands with limited liability, have
entered into that certain Merger Agreement, dated as of the date hereof (as
amended from time to time in accordance with the terms thereof, the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Company,
with the Company continuing as the surviving entity (the “Merger”), and as a
result of which (i) all of the issued and outstanding shares in the capital of
the Company, immediately prior to the Effective Time, shall no longer be
outstanding and shall automatically be cancelled and shall cease to exist, in
exchange for the right to receive a Pro Rata Share of the Merger Consideration
Shares, subject to the withholding of the Escrow Shares being deposited in the
Escrow Account in accordance with the terms and conditions of the Merger
Agreement and the Escrow Agreement, (ii) the Company’s options shall be assumed
(with equitable adjustments to the number and exercise price of such assumed
Company options) by Purchaser with the result that such assumed options shall be
exercisable into ordinary shares of Purchaser and (iii) the Company’s warrant
holders immediately prior to the Effective Time shall be issued warrants of the
Purchaser exercisable into ordinary shares of the Purchaser, all upon the terms
and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the Companies Law (2016 Revision)
of the Cayman Islands (as amended, the “Cayman Law”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) has unanimously (a)
approved and declared advisable the Merger Agreement, the Plan of Merger, the
Ancillary Documents, the Merger and the other transactions contemplated by any
such document (collectively with the Merger, the “Transactions”), (b) determined
that the Transactions are fair to and in the best interests of the Company and
the holders of the shares in the capital of the Company (the “Company
Shareholders”) and (c) recommended the approval and the adoption by each of the
Company Shareholders of the Merger Agreement, the Plan of Merger, the Ancillary
Documents, the Merger and the other Transactions;

 

WHEREAS, as a condition to the willingness of Purchaser to enter into the Merger
Agreement, and as an inducement and in consideration therefor, and in view of
the valuable consideration to be received by the Holder thereunder, and the
expenses and efforts to be undertaken by the Purchaser and the Company to
consummate the Transactions, Purchaser, the Company and the Holder desire to
enter into this Agreement in order for the Holder to provide certain assurances
to the Purchaser regarding the manner in which the Holder is bound hereunder to
vote any shares in the capital of the Company which the Holder beneficially
owns, holds or otherwise has voting power (the “Shares”) during the period from
and including the date hereof through and including the date on which this
Agreement is terminated in accordance with its terms (the “Voting Period”) with
respect to the Merger Agreement, the Plan of Merger, the Ancillary Documents and
the Transactions; and

 



 

 

 

WHEREAS, in connection with the Merger Agreement, certain other shareholders of
the Company are entering into voting agreements with Purchaser and the Company
substantially similar in form and substance to this Agreement (each, an “Other
Voting Agreement”).

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.  Payment. Subject to the terms and conditions set forth in this Agreement,
contingent upon the undersigned’s compliance with this Agreement, as a condition
to, an inducement for and in consideration for the willingness of Purchaser to
enter into the Merger Agreement, and in consideration of a payment of USD
$100.00 (the “Payment”) which the Company promises to pay to the Holder , (less
any withholdings as required by all applicable laws), at or prior to the
Closing, the Holder agrees to be bound by and to act in accordance with the
terms and conditions of this Agreement. The Payment may be made by the Company
in the form of a check payable to the Holder and delivered to the address set
forth below the Holder’s signature on the signature page of this Agreement or by
wire transfer to a bank account designated by the Holder.

 

2.  Covenant to Vote in Favor of Transactions. In exchange for the consideration
described in Section 1 above, the Holder agrees, with respect to all of the
Shares:

 

(a)  during Voting Period, at each meeting of the Company Shareholders, and in
each written consent or resolutions of any of the Company Shareholders in which
Holder is entitled to vote or consent, Holder hereby unconditionally and
irrevocably agrees to be present for such meeting and vote (in person or by
proxy), or consent to any action by written consent or resolution with respect
to, as applicable, the Shares (i) in favor of, and adopt, the Merger, the Merger
Agreement, the Plan of Merger, the Ancillary Documents, any amendments to the
Organizational Documents of the Surviving Company, the Merger and all of the
other Transactions (and any actions required in furtherance thereof), (ii) in
favor of the election of the Company Directors, Purchaser Directors and Mutual
Directors to the Post-Closing Purchaser Board and the to the board of directors
of the Surviving Company as of the Closing, and the other matters set forth in
Section 5.17 of the Merger Agreement and the Required Company Shareholder
Approval, and (iii) to vote the Shares in opposition to: (A) any Alternative
Transaction and any and all other proposals for the acquisition of the Company,
that could reasonably be expected to delay or impair the ability of the Company
to consummate the Merger, the Merger Agreement, the Plan of Merger or any of the
Transactions, or which are in competition with or materially inconsistent with
the Merger Agreement or the Ancillary Documents; (B) other than as contemplated
by the Merger Agreement, any material change in (x) the present capitalization
of the Company or any amendment of the Company’s Organizational Documents or (y)
the Company’s corporate structure or business; or (C) any other action or
proposal involving the Company or any of its Subsidiaries that is intended, or
would reasonably be expected, to prevent, impede, interfere with, delay,
postpone or adversely affect in any material respect the Transactions or would
reasonably be expected to result in any of the conditions to the Company’s
obligations under the Merger Agreement not being fulfilled.

 

(b)  to execute and deliver all related documentation and take such other action
reasonably required in support of the Merger, the Merger Agreement, the Plan of
Merger, any Ancillary Documents (except that it is understood that the Holder
will not execute, deliver, or be bound by the Non-Competition Agreement) and any
of the Transactions as shall reasonably be requested by the Company or Purchaser
in order to carry out the terms and provision of this Section 2, including
executing and delivering an applicable Letter of Transmittal, Transmittal
Documents, stock power in favor of Purchaser and covering the Shares, Company
Certificate, any actions by written consent of the shareholders of the Company
in connection with the Merger and the other Transactions presented to the
Holder, any applicable Ancillary Documents (including without limitation the
Lock-Up Agreement, however, it being understood that the Holder will not
execute, deliver, or be bound by the Non-Competition Agreement);

 



 2 

 

 

(c)  not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares owned by the Holder or his/her/its
Affiliates in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by Purchaser in connection with the Merger Agreement, the
Plan of Merger, the Ancillary Documents and any of the Transactions;

 

(d)  except as contemplated by the Merger Agreement or the Ancillary Documents,
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” or consents (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person with respect to the voting of, any Company Shares in connection with any
vote or other action with respect to the Transactions, other than to recommend
that Holders of the Company vote in favor of adoption of the Merger Agreement
and the Transactions, the election of directors as contemplated by Section 5.17
of the Merger Agreement and any other proposal the approval of which is a
condition to the obligations of the parties under the Merger Agreement (and any
actions reasonably required in furtherance thereof and otherwise as expressly
provided by Section 2 of this Agreement); and

 

(e)  to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to the Merger, the Merger
Agreement, the Plan of Merger, the Ancillary Documents and any of the
Transactions, including without limitation pursuant to Section 238 of Cayman
Law.

 

For the avoidance of any doubt, without limiting any rights or remedies of the
parties available under this Agreement or applicable Law, in the event the
Holder does not comply with the provisions of this Section 2, then neither the
Payment nor any portion thereof shall be payable or otherwise owed to the Holder
and the Holder shall not have any rights under Section 1 hereof, but the
provisions of Sections 2 et seq. shall continue to apply and be effective.

 

3.  Other Covenants.

 

(a)  No Transfers. Holder agrees that during the Voting Period it shall not
without Purchaser’s prior written consent, sell, transfer, assign or otherwise
dispose of (including by gift) (collectively, a “Transfer”), or enter into any
contract with respect to, or consent to, a Transfer of, any or all of the Shares
unless the recipient of such Transfer or contract or consent for Transfer agrees
in writing with Purchaser and the Company to be bound by the terms of this
Agreement applicable to the Holder. The Company hereby agrees that it shall not
permit any Transfer of the Shares in violation of this Agreement.

 

(b)  Changes to Shares. In the event of a stock dividend or distribution, or any
change in the Company Shares by reason of any stock dividend or distribution,
split-up, recapitalization, combination, conversion, exchange of shares or the
like, the term “Shares” shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any securities into which
or for which any or all of the Shares may be changed or exchanged or which are
received in such transaction.

 



 3 

 

 

(c)  Compliance with Merger Agreement. Holder agrees to not during the Voting
Period take or agree or commit to take any action that would make any
representation and warranty of Holder contained in this Agreement inaccurate in
any material respect. Holder further agrees that it shall use its commercially
reasonable efforts to cooperate with Purchaser to effect the Merger Agreement,
all other Transactions, the Ancillary Documents (except that it is understood
that the Holder will not execute, deliver, or be bound by the Non-Competition
Agreement) and the provisions of this Agreement. During the Voting Period,
Holder shall not authorize or permit any of its Representatives to, directly or
indirectly, take any action that the Company is prohibited from taking pursuant
to Section 5.7 of the Merger Agreement.

 

(d)  Proxy Statement. During the Voting Period, Holder agrees to provide to
Purchaser and its Representatives any information regarding Holder or the Shares
that is reasonably requested by Purchaser or its Representatives for inclusion
in the Proxy Statement.

 

(e)  Publicity. Holder shall not issue any press release or otherwise make any
public statements with respect to the transactions contemplated herein without
the prior written approval of the Company and Purchaser (not to be unreasonably
withheld, conditioned or delayed). Holder hereby authorizes the Company and
Purchaser to publish and disclose in any announcement or disclosure required by
the SEC, the Nasdaq or the Proxy Statement (including without limitation all
documents and schedules filed with the SEC in connection with the foregoing),
Holder’s identity and ownership of the Shares and the nature of Holder’s
commitments and agreements under this Agreement, the Merger Agreement, the
Letter of Transmittal, the Transmittal Documents, and any other Ancillary
Documents.

 

4.  Representations and Warranties of Holder. Holder hereby represents and
warrants to Purchaser as follows:

 

(a)  Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Agreement and is legally competent to do so and (ii) if not a
natural person, is (A) a corporation, limited liability company, company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that Purchaser is entering into
the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Holder.

 

(b)  Ownership of Shares. As of the date hereof, Holder has beneficial ownership
over the type and number of the Shares set forth under Holder’s name on the
signature page hereto, is the lawful owner of such Shares, has the sole power to
vote or cause to be voted such Shares, and has good and valid title to such
Shares, free and clear of any and all pledges, mortgages, encumbrances, charges,
proxies, voting agreements, liens, adverse claims, options, security interests
and demands of any nature or kind whatsoever, other than those imposed by this
Agreement, applicable securities Laws or the Company’s Organizational Documents,
as in effect on the date hereof. There are no claims for finder’s fees or
brokerage commission or other like payments in connection with this Agreement or
the transactions contemplated hereby payable by Holder pursuant to arrangements
made by such Holder. Except for the Shares set forth under Holder’s name on the
signature page hereto, as of the date of this Agreement, Holder is not a
beneficial owner or recordholder of any: (i) equity securities of the Company,
(ii) securities of the Company having the right to vote on any matters on which
the holders of equity securities of the Company may vote or which are
convertible into or exchangeable for, at any time, equity securities of the
Company, or (iii) options or other rights to acquire from the Company any equity
securities or securities convertible into or exchangeable for equity securities
of the Company.

 



 4 

 

 

(c)  No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the Organizational Documents of Holder, if applicable, (ii) result in,
or give rise to, a violation or breach of or a default under any of the terms of
any Contract or obligation to which Holder is a party or by which Holder or any
of the Shares or its other assets may be bound, or (iii) violate any applicable
Law or Order, except for any of the foregoing in clauses (i) through (iii) as
would not reasonably be expected to impair Holder’s ability to perform its
obligations under this Agreement in any material respect.

 

(d)  No Inconsistent Agreements. Holder hereby covenants and agrees that Holder
(i) has not entered into, nor will enter into at any time while this Agreement
remains in effect, any voting agreement or voting trust with respect to the
Shares inconsistent with Holder’s obligations pursuant to this Agreement, (ii)
has not granted, nor will grant at any time while this Agreement remains in
effect, a proxy, a consent or power of attorney with respect to the Shares and
(iii) has not entered into any agreement or knowingly taken any action (nor will
enter into any agreement or knowingly take any action) that would make any
representation or warranty of Holder contained herein untrue or incorrect in any
material respect or have the effect of preventing Holder from performing any of
its material obligations under this Agreement.

 

5.  Miscellaneous.

 

(a)  Termination. Notwithstanding anything to the contrary contained herein,
this Agreement shall automatically terminate, and none of Purchaser, the Company
or Holder shall have any rights or obligations hereunder, upon the earliest to
occur of (i) the mutual written consent of Purchaser, the Company and Holder,
(ii) the Closing Date (following the performance of the obligations of the
parties hereunder required to be performed on the Closing Date), (iii) the date
of termination of the Merger Agreement in accordance with its terms, (iv) July
20, 2017 and (v) any Other Voting Agreement is terminated without the consent of
Holder (such consent not to be unreasonably withheld, delayed or conditioned).
The termination of this Agreement shall not prevent any party hereunder from
seeking any remedies (at law or in equity) against another party hereto or
relieve such party from liability for such party’s breach of any terms of this
Agreement. Notwithstanding anything to the contrary herein, the provisions of
Section 5(a) shall survive the termination of this Agreement. 

 

(b)  Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of the Holder are personal to the Holder and may not be transferred or delegated
by the Holder at any time. Purchaser may freely assign any or all of its rights
under this Agreement, in whole or in part, to any successor entity (whether by
merger, consolidation, equity sale, asset sale or otherwise) without obtaining
the consent or approval of the Holder.

 



 5 

 

 

(c)  Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 

(d)  Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any court in which appeal from such
courts may be taken) (the “Specified Courts”). Each party hereto hereby (i)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto and (ii) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to
in Section 5(g). Nothing in this Section 5(d) shall affect the right of any
party to serve legal process in any other manner permitted by applicable law.

 

(e)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5(e).

 

(f)  Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) the words “herein,” “hereto,” and
“hereby” and other words of similar import in this Agreement shall be deemed in
each case to refer to this Agreement as a whole and not to any particular
section or other subdivision of this Agreement; and (iii) the term “or” means
“and/or”. The parties have participated jointly in the negotiation and drafting
of this Agreement. Consequently, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

 



 6 

 

 

(g)  Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

If to Purchaser, to:

 

Pacific Special Acquisition Corp.

855 Pudong South Road

The World Plaza, 27th Floor

Pudong, Shanghai, China

Attn: Yaqi Feng

Facsimile No.: +86-21-8012-9882

Telephone No: +86-21-8012-9878

Email: sophie917@163.com and fengyq@tpyzq.com

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Douglas Ellenoff, Esq.

                    Stuart Neuhauser, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: ellenoff@egsllp.com

            sneuhauser@egsllp.com

 

 

If to Company, to:

 

Borqs International Holding Corp

Tower A, Building B23

Universal Business Park

No. 10 Jiuxiangqiao Road

Chaoyang District, Beijing 100015, China

Attn: Pat Chan, CEO

Facsimile No.: 86-10-5975-6363

Telephone No: 86-10-5975-6336

Email: pat.chan@borqs.com

 

 

With a copy to (which shall not constitute notice):  

 

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention: Eva Wang

Facsimile No.: (650) 335-7878

Telephone No.: (650) 988-8500

Email: ewang@fenwick.com

 

If to the Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and Purchaser (and each of their copies
for notices hereunder).

 

 

(h)  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Purchaser, the Company and the Holder. No failure or delay by
a party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

(i)  Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 



 7 

 

 

(j)  Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by the Holder, money damages may be inadequate and Purchaser may
have not adequate remedy at law, and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
the Holder in accordance with their specific terms or were otherwise breached.
Accordingly, Purchaser shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement by the Holder and to seek to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which such party may be
entitled under this Agreement, at law or in equity.

 

(k)  Expenses. Each party shall be responsible for its own fees and expenses
(including without limitation the fees and expenses of investment bankers,
accountants and counsel) in connection with the entering into of this Agreement,
the performance of its obligations hereunder and the consummation of the
transactions contemplated hereby; provided, that in the event of any Action
arising out of or relating to this Agreement, the non-prevailing party in any
such Action will pay its own expenses and the reasonable documented
out-of-pocket expenses, including without limitation reasonable attorneys' fees
and costs, reasonably incurred by the prevailing party.

 

(l)  No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship between Holder and the Company, on the one
hand, and Purchaser, on the other hand, and is not intended to create, and does
not create, any agency, partnership, joint venture or any like relationship
among the parties hereto or among any other Company shareholders entering into
voting agreements with Purchaser. Holder is not affiliated with any other holder
of Company Shares entering into a voting agreement with Purchaser in connection
with the Merger Agreement and has acted independently regarding its decision to
enter into this Agreement and regarding its investment in the Company. Nothing
contained in this Agreement shall be deemed to vest in Purchaser any direct or
indirect ownership or incidence of ownership of or with respect to any Shares.

 

(m)  Further Assurances. From time to time, at another party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(n)  Entire Agreement. This Agreement (together with the Merger Agreement to the
extent referred to herein) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled; provided, that, for the avoidance of
doubt, the foregoing shall not affect the rights and obligations of the parties
under the Merger Agreement or any Ancillary Document. Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of Purchaser or any of the obligations of the Holder under any other agreement
between the Holder and Purchaser or any certificate or instrument executed by
the Holder in favor of Purchaser, and nothing in any other agreement,
certificate or instrument shall limit any of the rights or remedies of Purchaser
or any of the obligations of the Holder under this Agreement.

 

(o)  Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile or electronic signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

  

 8 

 



 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

Purchaser:       Pacific Special Acquisition Corp.         By:                 
Name:     Title:    

 

The Company:       Borqs International Holding Corp.       By:                 
Name:     Title:    

 

The Holder:      
Name of Holder: [_____________________________________________________]

 

By:   Name: Title:    

  

Number and Type of Company Shares:

 

______________________________________

 

______________________________________

 

______________________________________

 

Address for Notice:

 

Address:
Facsimile No.: ___________________________________________
Telephone No.: __________________________________________
Email: _________________________________________________:

 

 

 

 

{Signature Page to Voting Agreement]

 

 



 

 